In an action to recover damages for wrongful death and personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter Patsalos, J.), dated November 19, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the plaintiff is collaterally estopped from relitigating the issue of whether she timely served a notice of claim. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.